UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6753



BURN’ARD HUNTER,

                                             Plaintiff - Appellant,

          versus


ATTORNEY GENERAL, In his individual and offi-
cial capacities,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-214-7)


Submitted:   July 27, 2000                 Decided:   August 7, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Burn’ard Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36.
PER CURIAM:

     Burn’ard Hunter, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint for failure to state a claim upon which relief can

be granted as provided in 28 U.S.C.A. § 1915A(b) (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

agree that the complaint fails to state a claim upon which relief

may be granted.   Accordingly, we dismiss the appeal on the reason-

ing of the district court.   See Hunter v. Attorney General, No. CA-

00-214-7 (W.D. Va. Apr. 28, 2000).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2